Appeal Dismissed and Opinion Filed December 16, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00995-CR

                     CHARLES ROBERT KILLINGSWORTH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 29663

                              MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
140995F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

CHARLES ROBERT KILLINGSWORTH,                       On Appeal from the 196th Judicial District
Appellant                                           Court, Hunt County, Texas
                                                    Trial Court Cause No. 29663.
No. 05-14-00995-CR        V.                        Opinion delivered per curiam before Justices
                                                    Francis, Evans, and Stoddart.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 16th day of December, 2014.